Citation Nr: 1413275	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-48 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from May 1972 to January 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran testified before the undersigned Acting Veterans Law Judge in April 2012.  
 
In April 2012 the Veteran submitted additional evidence with a waiver of initial RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.  

A review of the Virtual VA electronic records storage system does not reveal any additional evidence relevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran testified that his current diagnosed bilateral hearing loss is due to his military service; specifically, as a result of working on the flight line during his military service. 

The Veteran was afforded a VA examination in July 2010 and the VA audiologist stated that the Veteran did not have hearing loss at the time of his separation from military service.  She opined that she did "not believe that the hearing loss is due to worsening thresholds during military service."   At the Veteran's hearing he stated that his current VA doctor told him that his bilateral hearing loss was due to his military service.  While the Board left open the Veteran's claim for 60 days, the Veteran did not submit any additional opinions. 

Therefore, the Board finds that the Veteran's claim must be remanded in order to obtain all outstanding treatment records, including any potential nexus opinions.  Once the Veteran's outstanding records are obtained then the RO should schedule the Veteran for a VA examination.   The VA examiner should determine if the Veteran's bilateral hearing loss is at least likely as not related to his military service; the VA examiner should take into consideration the Veteran's lay statements regarding onset and continuity of symptomatology. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his bilateral hearing loss.  After securing any necessary authorization from him, obtain all identified treatment records that are not already of record.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding treatment records, the Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of his bilateral hearing loss.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished, including the Maryland CNC test and a puretone audiometry test, and all clinical findings should be reported in detail.  

The VA examiner should determine whether it is at least as likely as not that the Veteran's bilateral hearing loss is related to his in-service noise exposure.  In offering such opinion, the examiner should specifically comment upon any threshold shift during his military service.  

The examiner should also consider the lay statements of when the Veteran's hearing loss first began.  

Any opinions expressed must be accompanied by a complete rationale.  

 3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


